Gage acknowledged the wrongfulness of his conduct and assured the panel
                that he would not engage in such misconduct in the future. Although the
                State Bar indicated at the conclusion of the hearing that it did not oppose
                Gage's reinstatement and the panel found that Gage had met his burden
                of demonstrating by clear and convincing evidence that he has the
                competency and learning of the law as required by SCR 116(2), a majority
                of the panel concluded that Gage failed to meet his burden to show by
                clear and convincing evidence that he has the moral qualifications
                required for reinstatement and that allowing him to resume the practice of
                law would be a "detriment to the integrity and standing of the bar and to
                the administration of the bar." Accordingly, by a 3-2 vote, the panel
                recommended that Gage's petition for reinstatement be denied.
                            This court's automatic review of a disciplinary panel's findings
                and recommendations is de novo, SCR 105(3)(b); In re Discipline of Stuhff,
                108 Nev. 629, 633, 837 P.2d 853, 855 (1992), and therefore we "must
                examine the record anew and exercise independent judgment,"            In re
                Discipline of Schaefer,   117 Nev. 496, 515, 25 P.3d 191, 204 (2001).
                Although we are not bound by the disciplinary panel's recommendations,
                those recommendations are persuasive. Id.
                            Having reviewed the record, we agree with the panel that
                clear and convincing evidence demonstrates that Gage has the moral
                qualifications, competency, and learning in law required for admission to
                practice law in this state, but we disagree that his resumption of the
                practice of law would be detrimental to the integrity and standing of the
                bar, to the administration of justice, or the public trust. Gage has
                acknowledged the wrongfulness of his conduct, accepted responsibility,
                and satisfied all conditions of the imposed discipline, and the evidence


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                    presented at the hearing indicates that he is still held in high esteem by
                    members of the public. Based on our de novo review, we conclude that
                    Gage has met his burden under SCR 116(2). Accordingly, Noel Gage is
                    hereby reinstated to the practice of law.
                                 It is so ORDERED.'


                                               , C.J.
                    Hardesty


                      \ Do Loo                                                             J.
                    Douglis


                             Sitti€               J.                                       J.
                    Saitta                                      Gibbons




                    cc: Chair, Southern Nevada Disciplinary Board
                         Bailey Kennedy
                         Bar Counsel, State Bar of Nevada
                         Kimberly Farmer, Executive Director, State Bar of Nevada
                         Perry Thompson, Admissions Office, United States Supreme Court




                          'The Honorable Kristina Pickering, Justice, voluntarily recused
                    herself from participation in the decision in this matter.




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    gee>